DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-21 is/are pending.  
Information Disclosure Statement
The information disclosure statement filed 7/31/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined through citations were not provided in English or with an English equivalent.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
All non-lined through citations were considered. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Each of claims 1 and 12 recites “heart valve or annuloplasty”, which should be “heart valve or an annuloplasty”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 each recites “such as”.  It is unclear if the language following this phrase is claimed or not.  For purposes of examination the Examiner considers this language to be met when bioprosthetic cardiac structure is present. 
Claims 1 and 12 each recites the limitation "the steps".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “steps”.
Claim 1 recites “a transcatheter heart valve” in the last clause.  It is unclear if this is the same transcatheter heart valve introduced earlier in the claim or a different one. 
Claim 1 recites “the transcatheter heart valve” in the last clause.  It is unclear which “transcatheter heart valve” introduced earlier in the claim. 
Claims 2, 6, and 13 each recites “a heart valve”.  It is unclear if this is one of the heart valves introduced in claim 1 or a different heart valve. 
Claims 2, 6, and 13 each recites “the heart valve”.  It is unclear which “heart valve” is being referred back to.  
Claims 3 and 14 each recites “the transcatheter heart valve”.  It is unclear which instance is being referred back to. 
Claims 4, 7, and 15-16, each recites the limitation "the step".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a step”.
Claim 8 recites “a spacer ring”.  It is unclear if this is the same or a different ring than introduced previously in claim 1.  For purposes of examination the Examiner considers this language to be “the spacer ring”. 
Claim 10 recites “a D-shaped annuloplasty ring”.  It is unclear if the is the annuloplasty ring introduced in claim 1 or a different annuloplasty ring. 
Claim 12 recites “catheter and spacer ring”.  It is unclear if this is the same or different spacer ring than that introduced earlier in the claim.  For purposes of examination the Examiner considers this language to be “the spacer ring”. 
Claim 12 recites “a downstream direction”.  It is unclear if this is the same or different upstream direction than introduced earlier in the claim.  For purposes of examination the Examiner considers this language to be “the downstream direction”. 
Claims 12 and 19 each recites “an expandable transcatheter heart valve”.  It is unclear if this is the same or different transcatheter heart valve than introduced earlier in the claims. 
Claim 12 recites “a transcatheter heart valve”.  It is unclear if this is the same or different transcatheter heart valve than those introduced earlier in the claim. 
Claim 12 recites “the transcatheter heart valve”.  It is unclear which of the multiple transcatheter heart valves introduced earlier in the claim are being referred back to. 
Claim 17 recites “an annuloplasty ring”.  It is unclear if the is the annuloplasty ring introduced in claim 12 or a different annuloplasty ring. 
Claim 18 recites “an expandable upstream flange”.  It is unclear if this is the same or a different upstream flange than that introduced in claim 12. 
Claim 20 recites “a fabric covering”.  It is unclear if this is the same or different fabric covering than introduced previously in claim 12. 
Claim 21 recites the limitation "the outward pressure".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an outward pressure”.
Claim(s) 5, 9, and 11 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-9, 12-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 2008/0208327 A1).
Regarding Claim 1, Rowe teaches a method of securing a transcatheter valve within an implanted bioprosthetic cardiac structure such as a bioprosthetic heart valve or annuloplasty ring (e.g. [0006], [0017], Figures 4A-G, previously implanted valve #60), the structure having an inner space with an inside diameter and a central flow axis defining an upstream direction and a downstream direction (e.g. Figures 4A-B), the method comprising the steps of: 
providing a collapsible spacer ring (e.g. Figure 4B, #30) covered with a fabric covering for the bioprosthetic cardiac structure (e.g. Figure 1, covering #34), the spacer ring having an inner shaft (e.g. Figures 1, 4E, lumen); 
collapsing the spacer ring to a reduced diameter (e.g. Figures 4B-E); 
coupling the reduced diameter spacer ring to a distal end portion of an elongate catheter (e.g. Figure 4B); 
advancing the elongate catheter through a patient's vasculature (e.g. [0024]) and delivering the spacer ring into position within the inner space of the bioprosthetic cardiac structure (e.g. Figures 4B-D); 
expanding the spacer ring within the inner space of the bioprosthetic cardiac structure (e.g. Figures 4B-C), the spacer ring inner shaft sized to provide an engagement surface for securing an expandable transcatheter heart valve therein (e.g. Figures 4D-G); and 
expanding a transcatheter heart valve within the bioprosthetic cardiac structure (e.g. Figures 4E-F), the transcatheter heart valve securing to the engagement surface of the inner shaft of the spacer ring (e.g. Figures 4E-F).

Regarding Claim 2, the bioprosthetic cardiac structure is a heart valve with leaflets (e.g. Figures 1-2), and the inner shaft extends downstream and is positioned upstream from the leaflets of the heart valve (e.g. Figure 4C shows the ends of the ring once it is implanted and prior to implantation of the additional heart valve, Figure 4G shows the same ends after implantation of the additional heart valve indicating the inner shaft of the ring is both upstream and downstream of the additional heart valve).
Regarding Claim 4, the spacer ring comprises anchors extending therefrom (e.g. [0035]) and the method includes, as the spacer ring is expanded, the step of securing the anchors into the inner space of the bioprosthetic cardiac structure to maintain the spacer ring in position within the bioprosthetic cardiac structure (e.g. [0035]).
Regarding Claim 7, the step of controlling expansion of the spacer ring with snares coupled to the spacer ring (e.g. Figure 4B, #s 72, 78 are the snares and are coupled to the ring, as broadly claimed).
Regarding Claim 8, the step of expanding the spacer ring is accomplished with a spacer ring that is self-expandable (e.g. [0032]).
Regarding Claim 9, the step of expanding the spacer ring is at least partially accomplished with a balloon (e.g. Figures B-D). 

Regarding Claim 12, in addition to the limitations discussed supra for claim 1, Rowe teaches the bioprosthetic cardiac structure has a central flow axis (longitudinal axis at the radial center of the lumen) defining an upstream direction and a downstream direction (e.g. Figure 4B, upstream is toward the bottom of the page as shown and downstream is toward the top of the page as shown), 
an upstream spacer flange (e.g. Figures 4C-D, Figure 1, flanges in #30 at each end); 
pushing at least the upstream spacer flange out of the catheter so that the upstream spacer flange expands (e.g. Figures 4B-D), 
wherein an outside dimension of the upstream spacer flange is greater than the inside diameter of an upstream end of the inner space of the bioprosthetic cardiac structure (e.g. Figure 4D); and
displacing the catheter and spacer ring in a downstream direction such that the upstream spacer flange contacts an upstream end surface of the bioprosthetic cardiac structure (e.g. Figures 4B-D).

Regarding Claim 13, the limitations of claim 13 are discussed supra for claim 2.
Regarding Claim 14, the limitations of claim 14 are discussed supra for claim 7.
Regarding Claim 19, the spacer ring inner shaft is spring-loaded to provide an inward reaction force against an expandable transcatheter heart valve (e.g. [0032], the spacer ring is made of a shape memory material; when expanded beyond the remembered diameter, there is a reaction to the over expansion that is radially inward and toward the remembered size).
Regarding Claim 20, the spacer ring inner shaft is provided with a soft compressible docking inner surface selected from the group consisting of foam, a resilient polymer, a hydrogel, and a fabric covering (e.g. [0032], #34 is a flexible fabric).

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 5-6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2008/0208327 A1) as discussed supra and further in view of Chung, et al (Chung) (US 2014/0188221).
Regarding Claims 3 and 14, the spacer ring is made of a metal that is close in the galvanic series to a metal in the transcatheter valve (e.g. [0032], [0029], stainless steel and nitinol, respectively).  Rowe teaches the previously implanted bioprosthetic cardiac structure being any know percutaneous valve (e.g. [0004]).
Rowe discloses the invention substantially as claimed but fails to teach the material of the previously implanted bioprosthetic cardiac structure.
Chung teaches a transcatheter heart valve (e.g. Figures 15, 15A-B, [0134]) comprising nitinol (e.g. [0132]).
Chung and Rowe are concerned with the same field of endeavor as the claimed invention, namely transcatheter heart valves having metal frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe such that the previously implant bioprosthetic cardiac structure is that as taught by Chung as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  Here, Rowe teaches any prior implant is usable with the method of Rowe.  Therefore, the predictable result is a method of adding an replacement implant into the implant of Chung.  
The combination of Rowe and Chung teaches the spacer ring is made of a metal that is close in the galvanic series to both a metal in the transcatheter valve and a metal in the bioprosthetic cardiac structure (each metal of the three components are considered “close” in the galvanic series).  

Regarding Claims 5 and 15, Rowe discloses the invention substantially as claimed but fails to teach the inner space of the bioprosthetic cardiac structure is covered with a fabric, and the anchors secure into the fabric.
Rowe teaches the previously implanted bioprosthetic cardiac structure being any know percutaneous valve (e.g. [0004]).
Rowe discloses the invention substantially as claimed but fails to teach the material of the previously implanted bioprosthetic cardiac structure.
Chung teaches a transcatheter heart valve (e.g. Figures 15, 15A-B, 17, [0134]) comprising nitinol (e.g. [0132]).
Chung and Rowe are concerned with the same field of endeavor as the claimed invention, namely transcatheter heart valves having metal frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe such that the previously implant bioprosthetic cardiac structure is that as taught by Chung as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  Here, Rowe teaches any prior implant is usable with the method of Rowe.  Therefore, the predictable result is a method of adding an replacement implant into the implant of Chung.  
The bioprosthetic cardiac structure has a fabric covering (e.g. Chung, [0097], [0137]).  Because the anchors seal against the bioprosthetic cardiac structure they must push into the fabric.  The remaining limitations of claim 15 are discussed supra for claim 4. 

Regarding Claim 6, the bioprosthetic cardiac structure is a heart valve with leaflets (discussed supra for claim 1, Rowe, #60 replaced by the heart valve of Chung discussed supra for claim 5), and a downstream end of the spacer ring is positioned upstream from the leaflets of the heart valve (for purposes of examination the Examiner considers this language to be that of the bioprosthetic cardiac structure as claimed at the beginning of claim 6, downstream is considered to be toward the top as shown in Rowe, Figures 4B-C and upstream is considered to be toward the bottom as shown, in the stage in Figure 4B, the claimed positing is met) and an expandable downstream flange of the spacer ring comprises the anchors (e.g. Rowe, [0035], [0024], the anchors are the flange and the barbs; the flange’s shape is the anchor at the downstream flange; the flange is expandable as seen in Rowe’s Figures 4B-D).



Claim 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2008/0208327 A1) as discussed supra and further in view of Carpentier, et al (Carpentier) (US 5,061,277 A).
Regarding Claims 10 and 17, Rowe discloses the invention substantially as claimed but fails to teach the bioprosthetic cardiac structure is a D- shaped annuloplasty ring, and the spacer ring has a D-shaped outer periphery when expanded.
Rowe teaches the inner shaft is cylindrical (e.g. [0026], Figure 2, the shape of the inner shaft is that of the outer surface of the valve placed within it, which is cylindrical).
Carpentier teaches a D-shaped annuloplasty ring implanted at a heart valve (e.g. abstract, Figure 1). 
Carpentier and Rowe are concerned with the same field of endeavor as the claimed invention, namely methods of repairing a heart valve. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe such that the previously implanted bioprosthetic cardiac structure is the D-shaped annuloplasty ring as taught by Carpentier as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Here, the predictable results are addition of a heart valve prosthesis to a failing valve previously treated with an annuloplasty ring.  

The combination of Rowe and Carpentier discloses the invention substantially as claimed but fails to teach the spacer ring has a D-shaped outer periphery when expanded, while the inner shaft is cylindrical. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rowe and Carpentier such that the outer periphery of the space ring is D-shaped as such a modification would have been an obvious matter of design choice involving a change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).

Regarding Claim 11, the spacer ring is formed of expandable struts (e.g. Rowe, Figures 4B-D shows the expansion) and has an expandable upstream flange and an expandable downstream flange (e.g. Rowe, Figures 4C-D, Figure 1, flanges in #30 at each end), wherein the struts of the flanges have varying lengths chosen to form the D-shaped outer periphery (e.g. Rowe, Figure 1, the struts for the shape of the ring; the lengths of the struts forming the peaks of the flanges are shorter than the lengths connecting to the body of the ring).
Regarding Claim 18, the spacer ring is formed of expandable struts and has an expandable upstream flange and an expandable downstream flange (discussed supra for claim 12 and e.g. Rowe, Figures 4B-D), wherein the struts of the flanges have varying lengths chosen to form the D-shaped outer periphery (discussed supra for claim 11)




Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2008/0208327 A1) as discussed supra and further in view of Kassab (US 2010/0168836 A1) and further in view of Nunez, et al (Nunez) (US 2008/0033527 A1).
Regarding Claim 21, Rowe teaches the step of expanding the spacer ring is at least partially accomplished with a balloon (e.g. Rowe, e.g. Figures 4B-G).  
Rowe discloses the invention substantially as claimed but fails to teach the spacer ring has a pressure sensor built-in and the method includes limiting the outward pressure exerted by the balloon.
Kassab teaches delivery of a heart valve using a pressure sensor to limit the balloon pressure (e.g. [0030]), which is a method of limiting the outward pressure exerted by the balloon. 
Rowe and Kassab are concerned with the same field of endeavor as the claimed invention, namely stented heart valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe such that the method includes limiting the outward pressure exerted by the balloon as taught by Kassab in order to size the implantation location (e.g. Kassab, [0030]).

The combination of Rowe and Kassab discloses the invention substantially as claimed but fails to teach the spacer ring has a pressure sensor built-in.
Nunez teaches a support frame having a built-in pressure sensor (e.g. [0067]).
Nunez and the combination of Rowe and Kassab are concerned with the same field of endeavor as the claimed invention, namely vascular support frames.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rowe and Kassab by incorporating the pressure sensor as taught by Nunez in order to the pressure at the heart valve (e.g. Nunez, [0067]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/16/2022